 VIC TANNY INTERNATIONALVic Tanny International, Inc. and Rochelle Reagan.Case 7-CA- 13147September 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 8, 1977, Administrative Law Judge PeterE. Donnelly issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in response to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.Respondent operates 10 physical fitness clubs inthe Detroit metropolitan area. The events hereinoccurred at its facility in Livonia, Michigan. On May24, 1976, instructor-employees Rochelle Reagan,Debbie Mitchell, Linda Szabo, and Janet Langewalked off their jobs allegedly in protest againstRespondent's decision to require them to pick uppayroll checks and supplies at its headquarters inDearborn, Michigan, 14 miles away. Thereafter,Reagan, Szabo, and Lange were discharged.The General Counsel contends that the dischargeswere motivated by the walkout, a protected concert-ed activity, and therefore violated Section 8(a)(1).Respondent, on the other hand, contends that thedischarges were not motivated by the walkout, butrather by insubordinate conduct on the part of thethree employees. The Administrative Law Judgeagreed with Respondent and accordingly dismissedthe complaint. Since he concluded that the dis-charges did not result from the walkout, theAdministrative Law Judge found it unnecessary torule upon the General Counsel's contention that thewalkout constituted protected activity. The GeneralCounsel has filed exceptions contending that thewalkout: (I) was protected concerted activity, and (2)' The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find' no basis for reversing his findings.In the first paragraph of the section of the Administrative Law Judge'sDecision entitled "A. Facts." the Administrative Law Judge noted that232 NLRB No. 57was the reason for the discharge. We find merit in theGeneral Counsel's exceptions.As noted above, Respondent's Dearborn, Michi-gan, facility served as headquarters for all 10 clubs in'the Detroit metropolitan area. On Monday of eachweek, each facility would designate one employee totravel to headquarters in order to pick up suppliesand paychecks. Prior to May 24, 1976, selection of anemployee for the Dearborn trip at the Livonia facilitywas made on a strictly voluntary basis. The trip wasnot a sought-after assignment and the employeesdisplayed a general reluctance to volunteer for thetrip even though it meant receiving an additional halfhour's pay.2Indeed, Reagan, Szabo, and Lange wereso dissatisfied with the arrangement that employeeDebbie Mitchell ended up making the trip on a fairlyregular basis.In the opinion of Livonia Club Manager JohnBaker, the primary reason for the employees'dissatisfaction lay in the voluntary nature of theDearborn assignment. Accordingly, in order toremedy this situation, Baker decided to assignemployees to the Dearborn trip on a rotating basis,with each employee traveling once every 4 weeks.Allowances would be made for special unforeseencircumstances.On May 21, 1976, Baker conducted a meeting andexplained the rotating schedule to the employees.They vociferously protested the decision, but to noavail. It also appears that the issue of theseinstructor-employees assisting in cleanup duty whenthe maids were absent was debated.On Monday, May 24, the roster for the Dearborntrip was posted and Assistant Manager Mary Kopkainformed Reagan that she was responsible formaking the trip that day. Reagan refused to go,whereupon Kopka requested that she discuss thematter with Baker. During the ensuing conversationwith Baker, Reagan remained adamant in her refusalto go to Dearborn. In response thereto, Bakersuspended Reagan for the remainder of the day.3Following this discussion, Reagan went to theclub's coffeeroom and there disclosed the outcome ofher discussion with Baker to her fellow instructors. Itwas agreed that the four employees would walk offtheir jobs and go to Dearborn in an effort to resolvethe conflict with Baker's superior, Area SupervisorWilliam McDowell.Assistant Manager Mary Kopka often made the trip to Dearborn.Michigan. Examination of the record, however, reveals that Kopka rarelymade this trip. In the same paragraph, the Administrative Law Judge foundthat the employees began receiving additional compensation in late April1976 for traveling to Dearborn. The record discloses, however, that suchcompensation was given beginning in March 1976.2 The employees traveling from Respondent's other facilities received noadditional compensation.3 Kopka made the tnp in place of Reagan that day.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt Dearborn, the four employees met with McDo-well and aired their grievance. McDowell advisedthem that they were wrong to walk out and that theiraction rendered them subject to discharge. Herecommended that they return to Livonia andattempt to straighten out the matter with Baker.McDowell also told Baker, by telephone, that theywere all subject to termination and action was up toBaker's discretion.Upon their return to the Livonia club, Reaganasked Baker to speak to the girls as a group. Bakerresponded that he would speak with them but on anindividual basis. During Baker's conversation withReagan, Reagan produced and read from a list ofgrievances which included both the trips to Dearbornand the supplemental maid duties. When Reagancontinued to refuse to perform either of these twofunctions, Baker informed her that she was dis-charged. Szabo likewise refused to perform eitherfunction and as a result was terminated. Langeagreed to travel to Dearborn but refused to engage incleaning work. Baker informed her that he wouldconsider her position and then advise her of hisdecision. Later that evening, Baker contacted Langeand notified her that he could not retain her underthe conditions she proposed and that she wastherefore terminated. Mitchell agreed to performboth functions and was retained. The terminationreports for Lange and Szabo indicate that theirdischarges were the result of insubordination andbecause they, respectively, "walked out" and"walked out on job."In view of the above, the issues before us are: (1)was the May 24 walkout protected concertedactivity; and (2) if so, was Respondent's conduct indischarging the employees motivated by the walkout.If both questions are answered in the affirmative,then a violation must be found.The General Counsel contends that the Adminis-trative Law Judge should have concluded that thewalkout was protected concerted activity. We agree.Under the circumstance of this case, the spontaneousbanding together of employees in the form of a workstoppage as a manifestation of their disagreementwith their employer's conduct is clearly protectedactivity. N.L.R.B. v. Washington Aluminum Company,Inc., 370 U.S. 9 (1962); General Nutrition Center, Inc.,221 NLRB 850(1975).We also find evidence to support the GeneralCounsel's contention that the discharges were moti-vated, at least in part, by the employees' participa-tion in the May 24 walkout. First, Respondent'sThough the termination report on Reagan did not include the notationthat the walkout was a cause of her discharge, it is clear that the notation"bhad attitude" extended to that protected activity.I Inasmuch as the matter was fully litigated, Member Jenkins would alsoofficials commented that the employees laid them-selves open to discharge for walking off the job.Second, the information set forth in the terminationreports for both Lange and Szabo reveals that theirdischarges were the result of both insubordinationand having walked off the job. We find such notationssufficient to establish that the employees' walkout-aprotected concerted activity-precipitated the dis-charges. Therefore, we find that Respondent violatedSection 8(a)(1) of the Act by discharging Reagan,4Lange, and Szabo in part for exercising their rightsguaranteed under Section 7 of the Act.While the complaint does not so allege, the GeneralCounsel submits that McDowell's statement on May24, that the four employees by having walked outhad subjected themselves to discharge, is unlawfulunder Section 8(a)(1) of the Act. It has been theBoard's practice to find unfair labor practice viola-tions not alleged in the complaint if, in the Board'sopinion, the matter is reasonably related to thecomplaint's other allegations and was fully litigatedat the hearing. Upon examination of the record, weare satisfied that this issue was sufficiently litigatedand, inasmuch as we have concluded that thewalkout was protected concerted activity, we findthat Respondent violated Section 8(a)(1) of the Actby threatening its employees with discharge forengaging in such activity.5CONCLUSIONS OF LAWi. Vic Tanny International, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. By discharging employees Rochelle Reagan,Janet Lange, and Linda Szabo on May 24, 1976, forengaging in a walkout to protest their workingconditions, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.3. By threatening the above-named employeesand employee Debbie Mitchell, on May 24, 1976,with discharge for participating in the above-de-scribed walkout, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)of the Act by threatening to discharge and bydischarging employees for engaging in a protectedfind an 8(a)(l) violation in Baker's refusal of the concerted request of thedischargees to speak with them as a group on their return from Dearborn,and his insistence on conducting the discussion individually with eachemployee.354 VIC TANNY INTERNATIONALconcerted activity, we shall order that Respondentcease and desist from engaging in such conduct andtake certain affirmative action designed to effectuatethe policies of the Act,Having found that Respondent's discharge ofemployees Reagan, Lange, and Szabo violated theAct, we shall order that Respondent offer theseemployees immediate and full reinstatement to theirformer jobs or, if their jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of earnings they mayhave suffered by reason of their discharges bypayment to them of a sum of money equal to thatwhich they normally would have earned as wagesfrom the date of their discharges to the date ofRespondent's offer of reinstatement, less their netearnings during such period, with backpay andinterest thereon computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950);Isis Plumbing & Heating Co., 138 NLRB 716 (1962);and Florida Steel Corporation, 231 NLRB 651(1977).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Vic Tanny International, Inc., Livonia, Michigan, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Discharging employees because they haveengaged in a walkout which was protected concertedactivity under Section 7 of the Act.(b) Threatening employees with discharge forengaging in said protected activity.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Offer employees Rochelle Reagan, LindaSzabo, and Janet Lange immediate and full reinstate-ment to their former positions or. if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make themwhole for any loss of pay they may have suffered as aresult of the discrimination against them in themanner set forth in the section above entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Livonia, Michigan, place of businesscopies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.6 In accordance with our decision in Florida Steel Corporation, supra, weshall apply the current 7-percent rate for periods prior to August 25, 1977, inwhich the "adjusted prime interest rate" as used by the Internal RevenueService in calculating interest on tax payments was at least 7 percent.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse to reinstateany employee for engaging in a walkout which isprotected concerted activity.WE WILL NOT threaten any employee withdischarge for engaging in protected concertedactivity.WE WILL NOT in any other manner interferewith, restrain, or coerce any employee in theexercise of his or her rights guaranteed underSection 7 of the National Labor Relations Act, asamended.WE WILL offer Rochelle Reagan, Linda Szabo,and Janet Lange immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and we willmake them whole for any loss of pay they mayhave suffered as a result of the discriminationagainst them.Vic TANNYINTERNATIONAL, INC.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharge herein was filed by Rochelle Reagan, an individual,herein called Reagan or Charging Party, on July 2, 1976,and the complaint issued on August 19, 1976, alleging thatVic Tanny International, Inc., herein called Respondent orEmployer, discharged four employees because they hadconcertedly engaged in a cessation of work to meet with anagent of Respondent to discuss and resolve problems inrespect to their terms of employment and workingconditions. An answer thereto was timely filed by Respon-dent. Pursuant to notice, a hearing was held before me atDetroit, Michigan, on November 15 and 16, 1976. Briefshave been duly filed by the General Counsel andRespondent which have been duly considered.FINDINGS OF FACTI. THE EMPLOYER'S BUSINESSEmployer maintains its principal office and place ofbusiness at 2234 Michigan Avenue, in the city of Dearborn,Michigan. Employer maintains other places of business inthe State of Michigan including one located at 29220 WestSeven-Mile Road, Livonia, Michigan. Employer is engagedin providing health and physical fitness courses for thegeneral public.During the year ending December 31, 1975, Employer, inthe course and conduct of its business operations, soldfrom its facilities located throughout the State of Michigan,health and physical fitness courses from which it derivedgross revenues in excess of $500,000. During the sameperiod of time it purchased and caused to be transportedand delivered to its various places of business in the Stateof Michigan, goods and materials valued in excess of$50,000 which were transported and delivered to its variousfacilities in the State of Michigan directly from pointslocated outside the State of Michigan. The complaintalleges, the answer admits, and I find that the Employer isan employer within the meaning Section 2(6) and (7) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICES1A. FactsRespondent operates physical fitness clubs at some 10locations in the Metropolitan-Detroit area, including clubsat Livonia and Dearborn which are some 14 miles apart.Dearborn also functions as area headquarters wheresupplies are maintained and where the paychecks aredistributed. It has been the practice for the other Detroitarea clubs to send someone from each of those clubs to theDearborn Club on Mondays for the purpose of picking upsupplies and the employees' paychecks. At the LivoniaClub, this practice appears to have been on a somewhatIt was stipulated at the hearing that, in addition to those individualsnamed as supervisors in par. 6 of the complaint, Ameen Solomon,administrative supervisor, is also a supervisor within the meaning of Sec.2(1 ) of the Act.informal, voluntary basis. The employees were able torefuse such request, in which case other employees wouldbe asked, until a willing employee was located. In additionto the instructors, the assistant club manager, Mary Kopka,often made this trip. Employees who made the trip werepaid only their normal hourly rate of pay until late April1976, when, in an effort to placate employees who weredissatisfied about making the trip, those making the tripwere given one-half hour additional straight time pay.Reagan was employed by Respondent on February 2,1976, as an instructor at the Livonia Club. There were atotal of four instructors at the Livonia Club, Reagan, JanetLange, Debbie Mitchell, and Lynda Szabo. As instructors,their duties included supervising customer workouts,conducting group exercises, and demonstrating exerciseson the equipment. They were supervised by Club ManagerJohn Baker. On the first Monday after she was employed,Reagan made the trip to Dearborn for supplies and thechecks. This was the only time Reagan made the tripalthough she was asked to go on four or five otheroccasions and refused. There appears to have been ageneral reluctance among the instructors at Livoniatowards making this trip which was not satisfied by theadditional one-half hour's pay. Szabo, Lange, and Mitchellall had expressed dissatisfaction with having to make thetrip. Mitchell's complaint about having made more thanher share of the Dearborn trips gave rise to a meeting of thestaff of the Livonia Club on Friday, May 21, 1976.2At this meeting Baker told the instructors that in thefuture the trip to Dearborn would be made by theinstructors on a mandatory rotating basis so that theburden of making the trips would be more evenlydistributed. This schedule was to be made up by MaryKopka and posted the following Monday, May 24, 1976, togo into effect at that time.On Monday, May 24, the roster was posted and the firsttrip that day was to be made by Reagan. When Reaganrefused to make the trip she was sent home for the day byBaker, and Kopka made the trip to Dearborn that day.Reagan, however, did not go home as requested but wentinstead to the coffeeroom, and also spent some time on thefloor with customers. After leaving Baker's office sheencountered some of the other instructors and they alldecided to leave the club and take a trip to the DearbornClub in order to discuss the matter with William W.McDowell, area supervisor who was Baker's supervisor.This was done without notice to Baker who was on thetelephone with McDowell discussing the problem at thetime they left.Upon arriving at the Dearborn Club, they met withMcDowell in his office. They complained to him that theywere dissatisfied with the arrangements for making the tripto Dearborn, pointing out that the present additionalcompensation was inadequate. McDowell advised them inessence that they had done wrong by walking out of the2 While there appears to be some confusion about the date of thismeeting, a review of the entire record convinces me that it was held on May21, 1976.356 VIC TANNY INTERNATIONALclub with customers unattended, and that they were subjectto discharge.aHe advised them all to return to the LivoniaClub and get the matter straightened out with Baker.They all returned to the Livonia Club where they metindividually with Baker in his office. He spoke to Reaganand she recited her grievances to him from a typed list ofgrievances which she brought in with her (G.C. Exh. 2).These grievances included a reiteration of Reagan'scomplaints about being required to make the Dearborn tripand also her refusal to do the maid's work at the LivoniaClub.4She persisted in her refusal to do these two jobs,whereupon Baker fired her. Szabo testified that, in herinterview with Baker, she was simply told by Baker that shewould have to start again as a new employee and when shedeclined Baker fired her. Baker's testimony, which I creditas being the more detailed, internally consistent, andlogical, is that in this meeting with Szabo she refused bothto perform the cleaning work and to make the Mondaytrips to Dearborn, whereupon Baker observed that sheobviously did not want to work and he discharged her.Janet Lange testified that in her interview with Baker shewas asked if she would make the Dearborn trip in thefuture and she replied that she would. However, sherefused to perform any of the maid's duties even thoughadvised by Baker that it was part of her job. Baker did notdischarge her immediately but told her to go home and hewould let her know his decision. In the evening of the sameday, Baker called Lange at her house. Lange was not homeat the time, but she returned Baker's call about 8 p.m. atwhich time Baker advised her that she was discharged.Debbie Mitchell was also interviewed upon her returnfrom Dearborn. Mitchell was also questioned by Bakerabout her willingness to make the Dearborn trip and toperform some of the maid's duties. Mitchell agreed toperform the duties and she was retained.B. Discussion and AnalysisIn order for the General Counsel to prevail in itscontention that these four instructors were discharged forhaving engaged in protected concerted activity, it isnecessary to establish both that the employees wereengaged in such qualifying activity and also that Respon-dent discharged them because of having engaged in suchactivity. I conclude that the evidence is insufficient toestablish the second element, even conceding, arguendo,that the first element has been established.5First, it is apparent that the instructors were notdischarged by McDowell during his conversation withthem at the Dearborn Club. McDowell simply advisedthem that they were subject to discharge for having left theLivonia Club unattended and told them in essence that3 Szabo's version of this conversation differs from the accounts of otherwitnesses to the extent that Szabo concluded that they had been actuallyfired by McDowell. However, the clear weight of the evidence hereinconvinces me that McDowell did not dicharge anyone: simply advised themthat they were subject to discharge.4 It appears that the maid had been out because of illness at the LivoniaClub and the instructors had been required to do some of the work that hadbeen done by the maid.I General Counsel seeks no 8(a)1) finding or remedy for Mitchell on thethey should return to their jobs at the Livonia Club and getthe matter resolved with Baker.They followed this course of action and returned to theLivonia Club where they were interviewed individually byBaker. They were all asked essentially whether or not theywould make the disputed trip to Dearborn and whether ornot they would perform some maid's work. When Szaboand Reagan persisted in their refusal to do these jobs the)were fired immediately. Lange was more equivocal.agreeing to make the Dearborn trip but refusing to do themaid's work. After some reflection Baker decided that thistoo was inadequate and discharged Lange later that day bytelephone. Mitchell, on the other hand, agreed to bothmake the Dearborn trip and to perform maid's work andshe was retained.On these facts I am convinced that Reagan, Sz.abo, andLange were discharged for insubordination, to wit, refusingto perform the work assigned to them by the club managerand not because they had walked out of the Livonia Clubin an exercise of protected concerted activity.6All four hadwalked out to make the trip to Dearborn to talk toMcDowell. If they were discharged for walking out, as theGeneral Counsel alleges, it is reasonable to assume thatMitchell also would have been discharged. However, shewas retained, apparently because she agreed to do the workrequested of her.General Counsel contends that the termination notices ofSzabo and Lange suggest that they were discharged forwalking out of the Livonia Club. These notices allude toboth the walkout and insubordination as reasons fortermination, and General Counsel urges that this evidencesupports a finding that at least one of the reasons for thedischarges was the walkout. I do not agree. In my opinionthe bulk of the probative evidence herein supports afinding that the instructors were fired solely because theywere insubordinate in refusing to do assigned work. Thefact that reference was made to the walkout on thetermination slips of two of these instructors is not thecontrolling evidential factor in this case. In this regard, Inote that Reagan's termination notice contains no refer-ence at all to the walkout, simply noting "bad attitude" asthe reason for her discharge.Accordingly, I conclude that Reagan, Szabo, and Langewere not discharged for having engaged in protectedconcerted activity and I shall recommend that thecomplaint herein be dismissed.CONCLUSIONS OF LAWRespondent has not engaged in any conduct violative ofthe Act.[Recommended Order for dismissal omitted from publi-cation.]grounds that she was "reinstated" on May 24. In my view of the case shewas never discharged Accordingly. I shall recommend dismissal of thecomplaint as to Mitchell on the grounds that there is no evidence that shewas ever discharged at all, quite apart from any question of"reinstatement."s Even assuming that the instructors were engaged in protectedconcerted activity. I have concluded that this was not the reason they weredischarged. In these circumstances, I do not pass son whether or not thewalkout at the Livonia Club was protected concerted activit).357